Beck, C. J.
The appellant company was defendant below, and by its counsel moved the district court to quash the service of the summons, which was by publication. This motion was denied. The answer of said *101company was thereupon filed, and a trial of the issues had before a jury, resulting in a verdict and judgment for the appellee, from which judgment the said .company have prosecuted this appeal.
All the errors assigned relate to the refusal of the court below to quash the service of the summons.
The alleged errors were all waived by the appearance and answer of the defendant company.
The judgment is therefore affirmed with costs. Judgment affirmed.

Affirmed.